[Cite as In re G.R., 2017-Ohio-8917.]



                            STATE OF OHIO, HARRISON COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

IN THE MATTER OF:                                )
                                                 )
        G.R.                                     )
                                                 )            CASE NO. 17 HA 0002
                                                 )                     17 HA 0003
                                                 )
                                                 )                   OPINION

CHARACTER OF PROCEEDINGS:                        Civil appeal from the Court of Common
                                                 Pleas, Juvenile Division of Harrison
                                                 County, Ohio
                                                 Case No. 20153029

JUDGMENT:                                        Affirmed.

APPEARANCES:
For Father, K.R.                                 Attorney Jason Jackson
                                                 P.O. Box 308
                                                 Uhrichsville, Ohio 44683

For Mother, B.K.                                 Attorney Bernard Battistel
                                                 2021 Sunset Boulevard
                                                 Steubenville, Ohio 43952

For Harrison County Department of Job Attorney E. Marie Seiber
and Family Services                   P. O. Box 108
                                      Dennison, Ohio 44621

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                 Dated: November 30, 2017
[Cite as In re G.R., 2017-Ohio-8917.]
DeGENARO, J.

        {¶1}     Mother, B.K., and Father, K.R., appeal the juvenile court's judgment
terminating their parental rights to G.R., and awarding permanent custody to the
Harrison County Department of Job and Family Services ("Agency"). The parties
argue they had insufficient time to complete the case plan and further assert that the
termination of their parental rights is against the manifest weight of the evidence.
Their arguments are meritless. As the child had been in the custody of the Agency for
12 of 22 months as set by statute and the grant of custody was in the child's best
interests, the judgment of the juvenile court is affirmed.
                                 Facts and Procedural History
        {¶2}     G.R.    was     born   on   July   15,   2015,   and   tested   positive   for
tetrahydrocannabinol (THC). Mother was 18 when she became pregnant, and Father
was 15. A week later the Agency took custody of the child and filed a complaint with
the juvenile court alleging that the child was abused and dependent; at the time,
Father was in a juvenile detention facility. The juvenile court entered an order placing
the child into the temporary custody of the Agency on July 27, 2015. Two days later
the Agency dismissed the allegation of abuse; Mother and Father both stipulated to a
dependency finding. The child remained in the temporary custody of the Agency.
        {¶3}     On October 5, 2015, a case plan was filed with the juvenile court for
Mother and Father that included several goals such as completing counseling,
obeying all laws, securing employment, and remaining drug-free. On July 12, 2016,
Mother was arrested and charged with failing to maintain an assured clear distance,
failure to stop at the scene of an accident, and underage consumption. Ultimately,
Mother was incarcerated for over 200 days on these charges and other probation
violations and remained incarcerated for most of this case.
        {¶4}     Mother was transported from jail and Father was present for the August
4, 2016 annual review, which revealed they had made minimal progress on the case
plan. The juvenile court cautioned both parties "of the time restrictions of this matter
and the potential for the Agency to file a Motion for Permanency if there is not
significant progress made during the next six months." Both Mother and Father
                                                                                -2-


assured the juvenile court judge that they understood.
       {¶5}   The Agency's October 27, 2016 motion for permanent custody and for
the appointment of a guardian ad litem noted: the child had been in the Agency's
custody for 12 of 22 months; Mother was in and out of jail and psychiatric units; and
Father failed to attend school and repeatedly tested positive for THC, and was in a
juvenile detention center when the motion was filed. At the February 13, 2017
permanent custody hearing the guardian ad litem, Mother, Father, a corrections
officer, and the Agency caseworker testified. The juvenile court terminated Mother
and Father's parental rights and awarded permanent custody to the Agency.
                                     Reunification
       {¶6}   Both Mother and Father have raised assignments of error, which we will
address together as necessary for clarity of analysis. In her first of two assignments
of error, Mother asserts:

       The Harrison County Job and Family Services, Children Services
       Agency did not make a reasonable effort to reunify with the natural
       mother of the minor child.

       {¶7}   If a child has been in the temporary custody of a public children
services agency for 12 or more months of a consecutive 22–month period, the
Agency shall file a motion requesting permanent custody of the child. R.C.
2151.413(D)(1). That said, the Agency must make reasonable efforts to reunify the
family before terminating parental rights. In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-
1104, 862 N.E.2d 816, ¶ 4. If it has not already proven reasonable efforts, the agency
must do so at the permanent custody hearing. Id. "Courts have described 'reasonable
efforts' as the agency's efforts to resolve a threat to a child's health or safety before
removing the child from his or her home or permitting the child to return home again,
following an intervention to protect the child from abuse or neglect." Matter of C.G.,
7th Dist. No. 16 JE 0023, 2017-Ohio-896, ¶ 20, citing, In re H.H., 9th Dist. No. 25463,
2010-Ohio-5992, ¶ 10.
                                                                               -3-


       {¶8}     Mother argues that the Agency did not make reasonable efforts
towards reunification contending the Agency was "always in the mindset of seeking
permanent custody." However, she does not elaborate on this position, and the
evidence does not support this argument.
       {¶9}   Caseworker Linda Schoppe testified regarding Mother's case plan.
Mother was to obtain a diagnostic clinical parenting assessment, which she did not
complete. Mother was to attend counseling to address her poor decision-making and
history of suicidal ideations. She did the intake and cancelled her following two
appointments. Mother was not compliant with following all laws and the terms of her
probation resulting in her incarceration for over 200 days during these proceedings
and missing substantial visitation with the child. She was not employed at any point
during the proceedings and failed 10 of 14 drug screens.
       {¶10} Mother admitted she was incarcerated because she did not obey the
law. She acknowledged her repeated suicide attempts while incarcerated and her
consistent use of marijuana to self-medicate. She admitted to being manipulative and
not attending counseling because she could not find a place and a counselor she
liked. Mother testified she was prescribed medications for her mental health issues,
but chose not to take them for months because she believed she was stable and did
not need them.
       {¶11} Given Schoppe and Mother's testimony, the Agency demonstrated
reasonable efforts to reunify the child with Mother, but she was unable or unwilling to
comply with the case plan. Accordingly, Mother's first assignment of error is
meritless.
                                   Manifest Weight
       {¶12} Mother asserts in her second assignment of error and Father asserts as
his sole error, respectively:

       The juvenile court's decision which termiated (sic) the parental rights of
       the Appellant was an abuse of discretion and against the manifest
       weight of the evidence.
                                                                                  -4-


          The grant of permanent custody was against the manifest weight of the
          evidence.

          {¶13} Mother argues that the grant of permanent custody was not in the
child's best interests and if she had been given more time she could complete the
case plan. Father argues that he made substantial progress on his case plan and
that he should have been granted additional time before divesting him of his parental
rights.
          {¶14} "In order to grant permanent custody to the agency, the trial court must
make one of the five findings set out in R.C. 2151.414(B)(1)(a) through (e) and make
a best interest finding." Matter of D.F., 7th Dist. No. 16 NO 0439, 2017-Ohio-2711, ¶
20. Clear and convincing evidence produces in the mind of the trier of fact a firm
belief or conviction as to the facts sought to be established. In re Adoption of
Holcomb, 18 Ohio St. 3d 361, 368, 481 N.E.2d 613 (1985). The juvenile court made a
finding pursuant to R.C. 2151.414(B)(1)(d):

          [T]he court may grant permanent custody of a child to a movant if the
          court determines at the hearing held pursuant to division (A) of this
          section, by clear and convincing evidence, that it is in the best interest
          of the child to grant permanent custody of the child to the agency that
          filed the motion for permanent custody and that any of the following
          apply:

          (d) The child has been in the temporary custody of one or more public
          children services agencies or private child placing agencies for twelve
          or more months of a consecutive twenty-two-month period, * * *.

          {¶15} Neither Mother nor Father contest the length of time the child was in the
continuous temporary custody of the Agency, which was from July 23, 2015, shortly
after the child was born through the permanent custody hearing on February 13,
2017. As the juvenile court made the 12 of 22 finding, it did not have to consider
                                                                                   -5-


whether the child could be placed with either parent within a reasonable time under
R.C. 2151.414(B)(1)(a). Matter of G.P., 2d Dist. No. 2016-CA-88, 2017–Ohio–2883, ¶
54. As such, we turn to whether a grant of permanent custody was in the child's best
interests.
       {¶16}    In determining whether it is in the child's best interest to grant custody
to the agency, the court shall consider:

       (a) The interaction and interrelationship of the child with the child's
       parents, siblings, relatives, foster caregivers and out-of-home providers,
       and any other person who may significantly affect the child;

       (b) The wishes of the child, * * * with due regard for the maturity of the
       child;

       (c) The custodial history of the child, including whether the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of
       a consecutive twenty-two-month period * * *;

       (d) The child's need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
       apply in relation to the parents and child [regarding certain crimes,
       withholding food or medical treatment, drug and alcohol abuse,
       abandonment, and having previously had parental rights terminated].

R.C. 2151.414(D)(1).
       {¶17} The juvenile court made explicit best interest findings. The first statutory
factor, the child's interaction with parents, foster parents, etc., the juvenile court found
the child bonded with the foster parents, identified them as his parents, and they
                                                                              -6-


wished to adopt him. Regarding the second statutory factor, at nineteen months the
child was too young to verbally express his wishes. The juvenile court also
considered the custodial history noting the Agency received custody of the child eight
days after his birth and retained custody for 12 or more months of a consecutive 22–
month period.
       {¶18} Next, the juvenile court found that the child cannot be placed with the
parents within a reasonable period of time due to their behavior, thus requiring
permanency. The fifth statutory factor does not apply in this case.
       {¶19} In addition to the statutory factors, the juvenile court made many other
findings: Mother was diagnosed as bipolar, depressive, and having anxiety disorder
but did not take her prescribed medications; Mother self-medicates with marijuana;
Mother did not complete counseling or parenting class; she is not employed and
depends on her mother for food and transportation.
       {¶20} Regarding Father, the juvenile court noted he admitted he did not
complete the case plan and used marijuana. He was discharged from counseling
because of non-attendance and has not completed a parenting assessment or class.
He dropped out of high school and never had a job or a driver's license; his only
income was SSI disability that was not enough to cover his expenses. He did not
complete a psychiatric or addiction assessment. Finally, he admitted missing visits
with the child to avoid drug tests.
       {¶21} Significantly, the GAL did not believe that Mother and Father could
complete the case plan in the remaining four months of time and recommended the
court grant the permanent custody motion.
       {¶22} As the juvenile court's decision to grant permanent custody was not
against the manifest weight of the evidence, Mother's second assignment of error
and Father's sole assignment of error are meritless.
       {¶23} The child was in the temporary custody of the Agency for 12 or more
months of a consecutive 22–month period and the trial court's finding that the grant of
permanent custody was in the child's best interests was supported by clear and
                                                                              -7-


convincing evidence. Accordingly, the judgment of the juvenile court is affirmed.


Donofrio, J., concurs.

Waite, J., concurs.